                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                          Case No. 20-46790

NICOLE M. LARDELL,                                              Chapter 7

                Debtor.                                         Judge Thomas J. Tucker

______________________________________/

                                   ORDER DISMISSING CASE

         On November 30, 2018, the Debtor filed a voluntary petition for relief under Chapter 13,

commencing Case No. 18-56149. That case remains pending. Despite this, on June 15, 2020,

the Debtor filed a voluntary petition for relief under Chapter 7, commencing this case.1 The

Debtor may not have two bankruptcy cases pending at the same time. See In re Munroe, 568

B.R. 631, 633-34 (Bank. E.D. Mich. 2017) (citing In re Sidebottom, 430 F.3d 893, 897–99 (7th

Cir. 2005) and In re Lord, 295 B.R. 16, 17–21 (Bankr. E.D.N.Y. 2003)) (“[T]he majority rule,

which this Court agrees with, is that a debtor may not have two bankruptcy cases pending at the

same time.”).

         Accordingly,

         IT IS ORDERED that this case is dismissed.



Signed on June 16, 2020




         1
          The Cover Sheet filed in this case (Docket # 3) says that the Debtor’s Chapter 13 case was
dismissed, but it was not dismissed. That case is still pending.



   20-46790-tjt      Doc 15     Filed 06/16/20      Entered 06/16/20 11:41:09          Page 1 of 1
